Citation Nr: 0402012	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  96-42 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of a 
concussion. 

2.  Entitlement to service connection for residuals of a 
cervical spine injury. 

3.  Entitlement to service connection for residuals of a 
injury to the right upper extremity, to include the right 
shoulder, the right clavicle, the right elbow, the right 
wrist, and the right hand. 


REPRESENTATION

Appellant represented by:	Steven F. Nardizzi, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from April 1944 to March 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

In September 1998, the claim was remanded to the RO for 
additional development.  

In a September 2001 decision, signed by a Veterans Law Judge 
(formerly Board Member) who has since retired from the Board, 
the Board denied the claims for service connection for 
residuals of a concussion, residuals of a cervical spine 
injury, and residuals of a injury to the right upper 
extremity, to include the right shoulder, the right clavicle, 
the right elbow, the right wrist, and the right hand.  A 
timely appeal of that decision was filed to the United States 
Court of Appeals for Veterans Claims (the Court).  

While the case was pending at the Court, the VA Office of 
General Counsel and the appellant's attorney filed a joint 
motion for remand (joint motion), requesting that the Court 
vacate the Board's September 2001 decision and remand the 
issues of entitlement to service connection for residuals of 
a concussion, residuals of a cervical spine injury, and 
residuals of a injury to the right upper extremity, to 
include the right shoulder, the right clavicle, the right 
elbow, the right wrist, and the right hand.  In July 2003, 
the Court granted the joint motion, vacated the Board's 
September 2001 decision, and remanded the case to the Board 
for readjudication consistent with the joint motion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the joint motion, the VA Office of General Counsel and the 
appellant's attorney argued that a remand by the Court was 
necessary because the RO did not comply with the Board's 
September 1998 remand instructions.  In the September 1998 
remand, the VA was directed to afford the veteran VA 
orthopedic and neurological examinations to determine the 
etiology of his claimed concussion, neck disorder, right 
shoulder disorder, right clavicle disorder, right elbow 
disorder, right wrist disorder, and right hand disability.  
The Board's remand further instructed that all necessary 
special studies should be performed and that the claims 
folder must be made available to the examining physicians so 
that the pertinent clinical records may be reviewed, and the 
examiners should state that they have reviewed the claims 
folder in the examination reports.  The examining physicians 
were asked to express a medical opinion, with complete 
rationale, as to whether it is at least as likely as not that 
any residuals of a concussion, neck disability, right 
shoulder disability, right elbow disability, right wrist 
disability, right hand disability or right clavicle 
disability found on the examination, is due to an in-service 
fall as related by the veteran.  

The parties to the joint motion concluded that the RO did not 
comply with the September 1998 remand because in the October 
1998, July 1999, and August 1999 VA peripheral nerve 
examinations, the examiner did not indicate whether the 
claims folder was reviewed; an opinion as to whether the 
claimed disabilities were residuals of the claimed in-service 
injury was not provided; and Magnetic Resonance Imaging and 
Electromyography testing, as suggested by the examiner, was 
not done.  The parties to the joint motion also found that 
the October 1998, July 1999, and August 1999 VA peripheral 
nerve examinations and the November 1998 and August 1999 VA 
orthopedic examinations did not provide a medical opinion as 
to the etiology of the concussion disability.  A remand by 
the Court or the Board confers on the claimant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004), the Court held that a notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Thus, since this case is being remanded for 
other reasons, the Board finds that the RO should ensure that 
all notification and development action required by the VCAA 
and by the holding in Pelegrini has been completed.  See 
VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).

This case is remanded for the following actions: 

1.  The RO should ensure that all 
notification and development action 
required by the VCAA has been completed.  
The RO should request or tell the veteran 
to provide any evidence in his possession 
that pertains to the claims.  

2.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the nature and etiology of 
the residuals of a concussion, residuals 
of a cervical spine injury, and residuals 
of an injury to the right upper 
extremity, to include the right shoulder, 
the right clavicle, the right elbow, the 
right wrist, and the right hand.  The 
examiner(s) should specify all current 
diagnoses.  The veteran's VA claims 
folder must be made available to the 
examiner(s) for review in connection with 
the examination and the examiner(s) 
should indicate in the examination report 
whether the claims folder was reviewed.  
The examiner(s) should provide an opinion 
as to whether it is at least as likely as 
not that any residuals of a concussion, 
neck disability, right shoulder 
disability, right elbow disability, right 
wrist disability, right hand disability 
or right clavicle disability found on the 
examination, is due to an in-service fall 
as related by the veteran or are 
medically related to the veteran's period 
of service.  

All tests deemed to be necessary by the 
examiner(s) should be conducted.  
Magnetic Resonance Imaging of the brain 
and electromyography of the right upper 
extremity should be conducted.  The 
examiner(s) should provide the complete 
rationale for all conclusions reached.

3.  The RO should readjudicate the issues 
of entitlement to service connection for 
residuals of a concussion, residuals of a 
cervical spine injury, and residuals of 
an injury to the right upper extremity, 
to include the right shoulder, the right 
clavicle, the right elbow, the right 
wrist, and the right hand.  If all the 
desired benefits are not granted, an 
appropriate supplemental statement of the 
case should be furnished to the veteran.  
The case should then be returned to the 
Board if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


